Citation Nr: 0945001	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an increased, initial rating for service-
connected degenerative disc disease of the lumbar spine (low 
back disability), currently rated 20 percent disabling.

4.  Entitlement to an increased, initial (compensable) rating 
for service-connected hepatitis C.

5.  Entitlement to an increased (compensable) rating for 
multiple forehead scars.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing at the Board before the undersigned was conducted 
in August 2007.  The Board remanded the claim in October 2007 
for further development and consideration. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows a right knee 
disability was not manifested until many years after service, 
and is against a finding that it is related to service in any 
way; nor did arthritis became manifest to a compensable 
degree within a year after service.

2.  The preponderance of the evidence shows a left knee 
disability was not manifested until many years after service, 
and is against a finding that it is related to service in any 
way; nor did arthritis became manifest to a compensable 
degree within a year after service.

3.  Range of motion testing has shown the Veteran to have 
forward flexion of the lumbosacral spine of 30 degrees; and 
the preponderance of the evidence fails to show ankylosis, 
objective neurological residuals, or incapacitating episodes.

4.  The Veteran's service-connected infectious hepatitis is 
not manifested by fatigue, malaise, weight loss, 
hepatomegaly, jaundice, or incapacitating episodes.

5.  The preponderance of the evidence shows that the 
Veteran's service-connected multiple forehead scars have none 
of the eight characteristics of disfigurement; are not 
unstable or painful on examination; do not limit any 
function; and are not tender, poorly nourished or ulcerated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  The criteria for an evaluation of 40 percent for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2009); 38 C.F.R. 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003), 38 C.F.R §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5237, 5242, 5243 (2009).

4.  The criteria for a compensable evaluation for infectious 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code 7345 (2009).

5.  The criteria for a compensable evaluation for multiple 
forehead scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803-05 (effective before and since 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)

The RO provided the appellant with notice in August 2009, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
August 2009 supplemental statement of the case, following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of the claimed disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

A.  Service Connection Claims

The Veteran requests service connection for left and right 
knee disabilities.  He maintains that he injured both knees 
during his November 1977 motor vehicle accident.  The 
Veteran's service treatment records (STRs) note he complained 
of left knee pain with tinea cruris following a November 1977 
motor vehicle accident.  The diagnosis was suspected 
phlebitis of the left leg, not proven.  In December 1977 the 
Veteran was observed for phlebitis of the left leg; no 
disease was found.  The Veteran's medical examination 
pursuant to separation from service, dated in April 1979, was 
negative for any complaints or findings of a knee disability.

A VA examination was conducted in September 2008.  The 
examiner stated that it was less likely as not that the 
Veteran's bilateral degenerative joint disease of the knees 
was related to service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  To establish service connection for a 
disability, a claimant must submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If arthritis is not 
diagnosed during service, but is present to a compensable 
degree within one year following separation from service, 
service connection is warranted.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

There is no competent evidence that the Veteran's currently-
diagnosed degenerative joint disease of the knees is related 
to service.  See Pond, supra.

The Veteran genuinely believes that his knee disabilities 
were incurred in service.  The Veteran is competent to 
comment on his symptoms.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his disabilities and his views are of no probative value.  
And, even if his opinions were accorded some probative value, 
such is far outweighed by the detailed opinion provided by 
the VA medical professional who reviewed the Veteran's claims 
file and provided the reasons for his opinion.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006)).

For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  A medical 
professional has reviewed the claims file and opined that the 
Veteran current bilateral knee disability is not related to 
service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(where there is assertion of continuity of symptomatology 
since service, medical evidence is still required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom.  McManaway v. Principi, 14 Vet. App. 275 (2001).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
right and left knee disabilities is not warranted.

B.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when a disability may have been more severe than at 
other times during the course of his appeal.  

1.  Low Back Disability

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
even more recently were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of Diagnostic Code 5293 to Diagnostic Code 
5243.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").  The 
new criteria, for example, require reporting the veteran's 
lumbar motion in all 6 directions and commenting on the 
presence or absence of incapacitating episodes.

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher rating for his low back 
disability, can only be applied as of their respective 
effective dates.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion.  Johnston, 10 Vet. App. at 
85.

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees, 
or when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  As such, the Veteran is entitled to an increased, 40 
percent rating, since he displayed forward flexion of 30 
degrees during the latest September 2008 VA examination.

As the Veteran has movement in his low back, he does not have 
ankylosis.  Accordingly, a higher evaluation is not 
warranted.  Because the Veteran is at the maximum evaluation 
for limitation of lumbar motion, the holding in DeLuca does 
not apply.  See Johnston, supra.  

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  The Veteran's 
treatment records and VA examination fail to show evidence of 
a compensable neurological disability as a result of his low 
back condition.

As such, an additional rating is not available for 
neurological manifestations of a back disability.

Regarding the "old" Diagnostic Codes, no higher rating is 
available based on limitation of motion or lumbosacral strain 
under "old" Diagnostic Codes 5292 or 5295.  Again, 
ankylosis is not demonstrated.  See 38 C.F.R. § 5289.

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.

Under Diagnostic Code 5293, before September 23, 2002, 
intervertebral disc syndrome (IVDS) provided a maximum 60 
percent rating for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Effective from September 26, 2003, the 
diagnostic criteria for intervertebral disc syndrome was 
renumbered as Diagnostic Code 5243.

Under Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54,345 (2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, with minor re-phrasing but no substantive changes.  
In this respect, Diagnostic Code 5243 provided the following: 
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

With respect to the Veteran's low back disability, no 
neurological impairment has been found by medical personnel 
in this case.  See September 2008 VA spine examination; 
December 2008 VA miscellaneous neurological disorder 
examination.  

There is no medical evidence to suggest that the disc disease 
warrants a rating in excess of 40 percent under either the 
old or revised rating criteria.  The medical evidence fails 
to show incapacitating episodes of intervertebral disc 
syndrome.  Evidence in the claims file fails to show that bed 
rest has been prescribed.  Regarding the old rating criteria, 
the evidence fails to show pronounced IVDS, with recurring 
attacks with intermittent relief.

Accordingly, a higher rating is not available for IVDS under 
either the old or revised rating criteria.

2.  Hepatitis C

The Veteran's service-connected hepatitis C has been 
evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7345, chronic liver disease without cirrhosis.

Under Diagnostic Code 7345, a noncompensable evaluation is 
provided for nonsymptomatic liver disease.  A 10 percent 
evaluation is assigned when liver disease is productive of 
intermittent fatigue, malaise, and anorexia, or where there 
are incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks during the previous 12 month 
period.  A 20 percent evaluation is assigned when liver 
disease is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent evaluation is assigned for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  A 60 percent rating is assigned for daily fatigue, 
malaise, and anorexia, with weight loss or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12 month period.  A 100 percent rating is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 
7345 (2008).

For purposes of evaluating conditions under Diagnostic Code 
7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id.

The record is absent evidence of fatigue, malaise, weight 
loss, anorexia, hepatomegaly, jaundice, or incapacitating 
episodes due to the Veteran's service-connected hepatitis C.  
See September 2008 VA liver, gall bladder, and pancreas 
examination.  Therefore, entitlement to an increased, 10 
percent, rating is not warranted.  

3.  Multiple Forehead Scars

During the pending appeal, the regulations for evaluation of 
skin disabilities were amended effective August 30, 2002.  
When VA adopted the revised skin-rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, those 
regulations apply only as of the effective date.  67 Fed. 
Reg. 49,590 (July 31, 2002).  Accordingly, for the period 
prior to August 30, 2002, only the "old" rating criteria may 
be considered in determining the severity of the Veteran's 
skin disorder and evaluation will be under the amended 
provisions for evaluating skin disorders from August 30, 
2002.

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800, pertaining to disfiguring scars of the head, face, or 
neck, provided that a 10 percent evaluation for moderate 
disfiguring scars of the head, face, or, neck.  An evaluation 
of 30 percent required severe disfiguring scars of the head, 
face, or, neck, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  Id.  
Effective from August 30, 2002, Diagnostic Code 7800 applies 
to disfigurement of the head, face, or neck and provides that 
a 10 percent rating is warranted where there is one of the 
eight characteristics of disfigurement, which are defined as: 
a scar five or more inches in length, a scar at least one-
quarter inch wide at the widest part, the surface contour of 
the scar is elevated or depressed on palpation, the scar is 
adherent to underlying tissue, the skin is hypo or hyper 
pigmented in an area exceeding six square inches, the skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches, there is underlying 
soft tissue missing in an area exceeding six square inches; 
and the skin is indurated and inflexible in an area exceeding 
six square inches. 

VA skin examination in December 2008 found 3 scars; one was 
4.5 centimeter long and less than two millimeters wide, which 
was hardly visible; one was 2 centimeters long and 2 
millimeters wide; and one was 1 centimeter long.  The 
examiner stated that they were well healed and did not 
produce any disfigurement.  

The other pertinent diagnostic codes for skin disabilities, 
under both the old and new diagnostic criteria pertain to 
scars which are superficial and poorly nourished with 
repeated ulcerations, or painful.  Under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804, the highest rating is 10 
percent.  Under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
under both the prior and revised rating criteria, scars are 
rated based on the limitation of function of affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (August 30, 2002).  
December 2008 VA examination noted that the Veteran's 
forehead scars are not unstable or painful on examination; do 
not limit any function; and are is not tender, poorly 
nourished or ulcerated.  Therefore, a compensable rating is 
not warranted.

4.  Extraschedular Consideration

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Id., at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
disabilities.  The Veteran has not required hospitalization 
due to these service-connected disabilities, and marked 
interference of employment has not been shown.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required. 

5.  Conclusion

At no time during the pendency of these claims, have the 
disabilities been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claims; there is no doubt to be resolved; and increased 
ratings are not warranted. 


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to an increased, 40 percent, initial rating for 
service-connected low back disability is granted.

Entitlement to an increased, initial (compensable) rating for 
service-connected hepatitis C is denied.

Entitlement to an increased (compensable) rating for multiple 
forehead scars is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


